DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hishiya et al (US 2004/0087180) in view of Mani et (2011/0217850) and Li et al (US 2016/0260616).
	With respect to Claim 1, Hishiya et al discloses a method for processing a workpiece (Figure 1), comprising: placing a workpiece  (Figure 1, 16; paragraph 75 and 133) on a workpiece support  (Figure 1, 15) in a processing chamber (Figure 1, 12) ; performing a pre-oxidation treatment process (paragraphs 73-84)  on the workpiece in the processing chamber to initiate oxide layer (paragraph 77)  formation on the workpiece; performing a plasma oxidation process on the workpiece in the processing chamber to continue the oxide layer formation on the workpiece (paragraph 118 and 136-144) ; subsequent to performing the pre-oxidation treatment process and the plasma oxidation process, removing the workpiece from the processing chamber (paragraph 152, further processing and forming device); and wherein the plasma oxidation comprises exposing the radicals to the workpiece (paragraphs 118 and 136-144). See Figure 1 and corresponding text; and paragraphs 73-94 and 125 -144. Moreover, Hishiya et al appears to illustrate a remote plasma generator (Figure 1, 19 and corresponding text; and paragraph 59). 
	However, Hishiya et al differ from the Claims at hand, in that Hishiya et al do not explicitly disclose that the plasma oxidation process is remote and “wherein the remote plasma oxidation process comprises: generating a first plasma from a remote plasma oxidation process gas in a plasma chamber; filtering species generated in the first plasma to generate a mixture having one or more radicals”.
	Mani et al discloses the use of remote plasma oxidation and its benefit in limiting  (filtering) the composition exposed to the wafer to predominately radicals; “wherein the remote plasma oxidation process comprises: generating a first plasma from a remote plasma oxidation process gas in a plasma chamber; filtering species generated in the first plasma to generate a mixture having one or more radicals” . See paragraphs 9 and 69-70. Moreover, Mani et al in paragraph 83 discloses the use of a showerhead. 
	Li et al are simply relied upon to disclose the use of a showerhead as an ion suppressor to provide higher concentrations of radicals in a plasma process. See paragraph 41.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a remote plasma oxidation which comprises” wherein the remote plasma oxidation process comprises: generating a first plasma from a remote plasma oxidation process gas in a plasma chamber; filtering species generated in the first plasma to generate a mixture having one or more radicals”  in the process of Hishiya et al, for its known benefit in the art of improving the oxidation process by having a higher concentration of radicals as disclosed by the Mani et al and Li et al references. The use of a known process, remote plasma oxidation with filtering, for its known benefit, oxidation with a higher concentration of radicals, would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 2, the combined references make obvious “wherein the pre-oxidation treatment process forms a first oxide layer on the workpiece and the remote plasma oxidation process forms a second oxide layer on the first oxide layer”.  See Figure 3 and corresponding text; and Claim 1 of Hishiya et al. 
With respect to Claim 3, the combined references make obvious “ wherein the remote plasma oxidation process gas comprises a mixture comprising H2 and O2 or a mixture comprising a H2O and O2”.  See paragraph 96 of Hishiya et al. 
With respect to Claim 4, and the limitation “the pre-oxidation treatment process comprises: generating one or more species by reducing a second plasma in a pretreatment gas in the plasma chamber; filtering the one or more species to generate a filtered mixture; and exposing the filtered mixture to the workpiece to initiate oxide layer formation on the workpiece”, duplication of a known process for its known benefit would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960).
With respect to Claim 5, the pretreatment gas comprises O2 or O3. See paragraphs 94-97 of Hishiya et al. 
With respect to Claim 6, with respect to the limitation “the pretreatment gas comprises O2 and O3”, the use of known components for their known benefit would be within the skill of one of ordinary skill in the art. See paragraphs 94-97 of Hishiya et al. 
With respect to Claim 7, the pre-oxidation treatment process comprises exposing the workpiece to a pretreatment gas in the processing chamber, the pretreatment gas comprising O3.  See paragraphs 94-95 of Hishiya et al. 
With respect to Claim 8, with respect to the limitation “the pretreatment gas comprises O2 and O3”, the use of known components for their known benefit would be within the skill of one of ordinary skill in the art. See paragraphs 94-97 of Hishiya et al. 
	With respect to Claim 9, the references make obvious the limitation “the plasma chamber is separated from the processing chamber by a separation grid”. See Li et al, paragraph 41, the showerhead.
	With respect to Claim 10, the references make obvious the limitation “the first plasma is generated using an inductively coupled plasma source”. See Li et al, paragraph 39; and paragraph 44 of Mani et al.
	With respect to Claim 11, the references make obvious the limitation “ the workpiece is at a temperature of less than about 400 degrees Celcius during the remote plasma oxidation process”. See paragraph 137 of Hishiya et al. 

	With respect to Claim 12, the references make obvious the limitation “ method for processing a workpiece comprising: placing a workpiece on a workpiece support in a processing chamber; exposing the workpiece to a treatment gas in the processing chamber, the pretreatment comprising O3; subsequent to exposing the workpiece to the pretreatment gas performing a remote plasma oxidation process on the workpiece in the processing chamber, the remote plasma oxidation process exposing the workpiece to O radicals or OH radicals produced at least in part by generating a plasma in a remote plasma chamber; and subsequent to the remote plasma oxidation process, removing the workpiece from the processing chamber”, for the reasons as discussed above with respect to Claims 1 and 5 above. Moreover, see paragraph 118  of Hishiya et al. 
With respect to Claim 13, the pretreatment comprises O2 and O3. See paragraphs 94-97 of Hishiya et al. 
	With respect to Claim 14, the references make obvious “ the remote plasma chamber is separated from the processing chamber by a separation grid, the separation grid configured to filter ions generated in the remote plasma chamber”. See Li et al, paragraph 41, the showerhead.
	With respect to Claim 15, the references make obvious “the pretreatment gas is injected downstream of the remote plasma chamber at or below the separation grid”. See Figure 1, 19 and corresponding text of Hishiya et al.
	With respect to Claim 16, the references make obvious the limitation “ a method for processing a workpiece comprising placing a workpiece on a workpiece support in a processing chamber; performing a pre-oxidation treatment process on the workpiece in the processing chamber to initiate oxide layer formation on the workpiece; the pre-oxidation treatment process comprising exposing the workpiece to radicals produced at least in part by generating a first plasma from a first process gas in a remote plasma chamber, wherein the first process gas comprises O2; subsequent to performing the pre-oxidation treatment process, performing a remote plasma oxidation process on the workpiece in the processing chamber, the remote plasma oxidation process exposing the workpiece to O radicals or OH radicals produced at least in part by generating a second plasma from a second process gas in the remote plasma chamber; and subsequent to the remote plasma oxidation process, removing the workpiece from the processing chamber”, for the reasons as discussed above with respect to Claims 1, 12 and 13. 
With respect to Claim 17, the first process gas comprises O3. See paragraphs 94-97 of Hishiya et al. 
With respect to Claim 18, the combined references make obvious the limitation “wherein the second process gas comprises a mixture comprising H2 and O2 or a mixture comprising H2O and O2”. See paragraph 96 of Hishiya et al. 
With respect to Claim 19, the combined references make obvious the limitation “ the remote plasma chamber is separated from the processing chamber by a separation grid, the separation grid configured to filter ions generated in the remote plasma chamber”. See Li et al, paragraph 41, the showerhead.
With respect to Claim 20, the combined references make obvious the limitation “the first and second plasma are generated using an inductively coupled plasma source”.  See Li et al, paragraph 39; and paragraph 44 of Mani et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
June 14, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812